PER CURIAM.
Eddie Ruth appeals his conviction and sentence arguing that the trial court failed to conduct an adequate Richardson1 hearing. We disagree.
The trial court first gave both sides an opportunity to discuss the nature of the discovery violation. The court heard argument from the State as to the inadvertent nature of the discovery violation and heard argument from both sides as to any prejudice to Ruth. Only at the conclusion of the presentation of arguments did the court find that the discovery violation was inadvertent. Although the court failed to make any specific findings on whether the violation was trivial or substantial, or whether the defendant was prejudiced by the violation, we find no error in the court’s rulings. Ruth never objected to the lack of explicit findings, and the court’s denial of his motions to exclude the evidence and for a mistrial show that the court did not find any prejudice that deprived Ruth of a fair and impartial trial.
It seems that Ruth frames his dissatisfaction with the outcome of his trial as an inadequate Richardson hearing issue. However, based on the record before us, we cannot agree that the inadvertent discovery violation merited either a mistrial or the exclusion of the evidence. Accordingly, because there has been no showing of an abuse of discretion, we affirm the trial court’s judgment and sentence. See Conde v. State, 860 So.2d 930 (Fla.2003).
Affirmed.

. Richardson v. State, 246 So.2d 771 (Fla. 1971).